Citation Nr: 0704392	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in April 2003 regarding a claim for a right wrist 
disorder, which was ultimately granted by Board decision 
dated in February 2006.  A transcript of the hearing is of 
record.

At the time of the Board's February 2006 decision, the two 
issues now on appeal were identified as needing Statement of 
the Case development, which was issued in March 2006, 
followed by a timely appeal.  After a careful review of the 
record, the Board concludes that due process mandates another 
remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although his service medical records have been apparently 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973, the Board accepts for purposes of 
these claims that he fell and sustained an injury to his 
right wrist and was placed in a cast for one year, as 
described by the veteran and attested to by his siblings.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).   

The veteran's file has been rebuilt with evidence beginning 
in the early 1990s.  In a June 2002 rating decision, the RO 
considered separate claims for direct service connection for 
disabilities of the right hand and right elbow, and a claim 
based on new and material evidence for the right wrist.  The 
claim for a right wrist was reopened and ultimately service 
connection was granted for residuals of a right wrist injury 
based on a medical nexus established in a VA examination.  

However, at this juncture, clarification is needed on whether 
the veteran's current symptomatology associated with his 
right hand and right elbow are related to the in-service 
fall, secondary to his service-connected right wrist 
disability, or are separate diagnostic entities unrelated to 
the in-service injury.  

As an example, an August 1999 history and physical indicates 
that the veteran began having problems with his right hand 
when he was involved in a motor vehicle accident.  On the 
other hand, a January 2000 history and physical strongly 
suggests a relationship between the veteran's right hand 
problems and his in-service injury.  With respect to his 
right elbow, he has been diagnosed with probably reflex 
sympathetic dystrophy of the right upper extremity, but it is 
not clear to the Board what, if any, relationship this has to 
his right wrist injury.  

Therefore, the Board finds that a medical opinion is needed 
to determine whether the veteran's right hand and right elbow 
complaints are related to an in-service fall or to his 
service-connected right wrist disability.  Further, due 
process notification under the provisions of the Veterans 
Claims Assistance Act (VCAA) is needed for these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, notify the appellant as to 
what evidence or information is needed to 
support his claims, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his right hand and 
right elbow complaints and active 
military duty.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	What are the appropriate diagnoses 
related to the veteran's right hand 
and right elbow symptomatology?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's right hand and/or right 
elbow disabilities are related to 
service, including an in-service fall?
*	Does the record establish that the 
veteran's right hand and/or right 
elbow disabilities more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) are 
related to his service-connected right 
wrist disability?  The examiner should 
also indicate if the veteran's 
service-connected right wrist 
disability aggravates any current 
right hand and/or right elbow 
disorder, and, if so, what level of 
disability is attributable to 
aggravation.
*	In responding to these questions, the 
examiner should provide a complete 
rationale for any conclusions reached.

3.  Thereafter, re-adjudicate the issues 
on appeal, with consideration of the 
provisions of 38 C.F.R. § 3.310(a) and 
the directives set forth in Allen v. 
Brown, 7 Vet. App. 439 (1995) regarding 
aggravation.  If any benefit sought 
remains denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


